[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 MAY 28, 2010
                               No. 09-11586                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                     D. C. Docket No. 09-00241-CV-TCB-1

KAREEM MUHAMMAD,



                                                            Petitioner-Appellant,

                                     versus

D. WILLIAMS-HUBBLE,
Education Supervisor,
L. WILLIAMS,
Education Literacy Coordinator,


                                                         Respondents-Appellees.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                  (May 28, 2010)

Before EDMONDSON, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       Muhammad (“Petitioner”), proceeding pro se, seeks a writ of habeas corpus

for wrongdoing by prison education Supervisor Williams-Hubble (“Respondent”)

and prison literacy coordinator Williams when Williams allegedly refused to

accept Petitioner’s high school diploma because of his religion. Construing

Petitioner’s pleading broadly, we conclude that he actually seeks relief under the

constitutional relief in a Bivens-type suit. Because Petitioner’s complaint and

attachments assert a plausible claim for denial of constitutional rights, we reverse

the district court’s dismissal.

       In 2009, Petitioner submitted to Williams a copy of a high school diploma

earned while incarcerated in state prison. (Inmates with high school diplomas

might obtain a higher pay grade for work performed while in custody.) Williams

asked if Petitioner was a Muslim; and when Petitioner responded that he was,

Williams rejected the diploma and stated that Petitioner should change his religion.

Petitioner filed internal grievances with the prison, including Respondent, who told

him that whatever Williams says “is law.” The prison’s warden eventually

informed Petitioner that his diploma was unacceptable as it was not from an

“accredited traditional school.”

       Petitioner sought a writ under 28 U.S.C. section 2241 as a “last resort.” He



                                           2
argued that Respondent had violated his Fifth Amendment due process clause and

equal protection rights insofar as he was treated differently than other similarly

situated persons.

      The district court, adopting the Report and Recommendation of a Magistrate

Judge, dismissed Petitioner’s claim. It concluded that Rule 4 of the Rules

Governing Section 2254 Cases (“Rule 4") mandated dismissal because Petitioner

has no constitutional right to prison employment at a particular pay grade. And

because Petitioner had not alleged that other inmates’ degrees from similar

institutions had been accepted, his equal protection claim failed.

      Despite filing his claim as a petition for a writ of habeas corpus, Petitioner is

not challenging the “fact or duration of his confinement,” nor any “terms and

conditions” of the confinement itself. See Heck v. Humphrey, 114 S. Ct. 2364

(1994) (defining the core of habeas corpus as challenges to the fact, duration, or

nature of confinement). Instead, Petitioner challenges a deprivation of his

constitutional rights by federal officers, a claim cognizable as a Bivens suit. See

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 91 S. Ct. 1999

(1971). Bivens permits “injured plaintiffs [to] bring a cause of action for damages

against federal officers based on violations of their constitutional rights,” much

like a 1983 suit permits claims against state officials. Behrens v. Regier, 422 F.3d



                                           3
1255, 1263 & n.15 (11th Cir. 2005). Construing his petition broadly, we conclude

that he alleges (what amounts to) a Bivens claim.

      Here, Petitioner sets out claims for violations of his rights to due process and

equal protection. His complaint (which we, for now, must accept as true) alleges

that he complied with all prison requirements to have his diploma accepted and

that his diploma was rejected only because he is Muslim. If other similarly

situated prisoners had their diplomas accepted, Petitioner’s claim may have merit.

As such, the complaint does not “plainly [show] that petitioner is not entitled to

relief” and dismissal was improper. Accordingly, we reverse and remand for

further proceedings.

      REVERSED and REMANDED.




                                           4